          Case 1:19-cv-01552-ABJ Document 22 Filed 03/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

               Plaintiff,

   v.                                             Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

               Defendant.


          NOTICE OF DELIVERY FOR IN CAMERA, EX PARTE INSPECTION

        Defendant U.S. Department of Justice hereby provides notice that it has submitted to the

Courtroom Deputy for delivery to the Court the documents designated as Document 6 and

Document 15 for in camera, ex parte inspection. See Minute Order of March 1, 2021.


Dated: March 8, 2021                            Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director
                                                Civil Division, Federal Programs Branch

                                                /s/ Julie Straus Harris
                                                JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                Senior Trial Counsel
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW, Room 11514
                                                Washington, D.C. 20005
                                                Tel: (202) 353-7633
                                                Fax: (202) 616-8470
                                                E-mail: julie.strausharris@usdoj.gov

                                                Counsel for Defendant
